EXAMINER'S AMENDMENT
 	
 	The Patent Trial and Appeal Board affirmed the rejection(s) against claims 25-36, 38-44 and 54, but reversed all rejections against claims 45-53.  Claims 25-36, 38-44 and 54 are cancelled by the Examiner in accordance with MPEP 1214.06.  

 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The following claims have been amended:
 	Claims 25-36, 38-44 and 54 have been canceled.
 	
 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claim 45.  
 	At best the prior arts of record, specifically, Vaseloff (US 2004/0056761) teaches food holding stations with interactive interfaces e.g., see Vaseloff Fig. 3, [0021, 0024-0028, 0031, 0035].  Clark (US 2010/0138007) teaches using buttons and status indicators to control a device e.g., see Clark Fig. 8B, [0009, 0048-0049].  Kimball (US 7,680,691) teaches a tag with an interactive interface that can be placed on a food item to monitor the storage time of the item e.g., see Kimball Abstract, col. 5, lines 5-21.  
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 45 as a whole.

 	Thus, independent claim 45 is allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143